               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PRESS AND JOURNAL, INC.,                   :   CIVIL ACTION NO. 1:18-CV-2064
                                           :
                   Plaintiff               :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
BOROUGH OF MIDDLETOWN,                     :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 13th day of December, 2018, upon consideration of the

motion (Doc. 12) to dismiss pursuant to Federal Rule of Civil Procedure 12(b) filed

by defendant Borough of Middletown (the “Borough”), and for the reasons stated in

the accompanying memorandum, it is hereby ORDERED that:

      1.     The Borough’s motion (Doc. 12) to dismiss is DENIED insofar as
             it is grounded in Federal Rule of Civil Procedure 12(b)(6).

      2.     The Borough shall file its brief in opposition to plaintiff’s motion (Doc.
             5) for a preliminary injunction on or before Friday, December 21, 2018.
             Plaintiff may file a reply within fourteen (14) days of the date on which
             the Borough serves its brief in opposition. See LOCAL RULE 7.7.

      3.     As previously ordered, (see Doc. 23 ¶ 3), the parties shall meet and
             confer and provide proposed preliminary injunction hearing dates to
             the court as soon as practicable.


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
